DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 4, 8, 9, and 16-19, are elected and are being examined.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Response to Amendment
The previous rejection of Claim(s) 1, 4, 8, 9, and 16, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00), as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig), is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1, 4, 8, 9, and 16, under 35 U.S.C. 103 as obvious over US 2008/0160339 A1 to Ito et al. (hereinafter Ito) as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig). is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1, 4, 8, 9, and 16, under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00) as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 2 and 18, under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00), as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig), and in further view of WO 2012/060449 A to Nakamura et al. (hereinafter Nakamura) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 17, under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00), as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig), as applied to claims 1 above, and further in view of US 5,981,616 A to Yamamura et al. (hereinafter Yamamura) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 19, under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00) as evidenced by WO 0246263 A1 to Hartwig et al. (hereinafter Hartwig), and in further view of WO 2012/060449 A to Nakamura et al. (hereinafter Nakamura), as applied to claim 2 above, and further in view of US 5,981,616 A to Yamamura et al. (hereinafter Yamamura) is/are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 8, 9, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90), 

Regarding claims 1, 4, 8, 9, and 16, Shichiri’90 teaches a sealing agent in Example 5 comprising 80 parts  by weight of hydrogenated bisphenol A diglycidyl ether (YX8034), 20 parts by weight of Oxt 221 (i.e. 3-ethyl-3-{[(3-ethyl oxetane-3-yl)methoxy]methyl}oxetane), 1 parts by weight of (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate initiator, 0.2 parts of thioxanthone compound photosensitizer, 1 part by weight of silane coupling agent and a talc filler (Table 1, para 80 and 84). Shichiri’90 also teaches the filler of the sealing agent is an optional component as shown by Example 1 (para 80) and/or is preferably used in an amount of 0.3-3 parts by weight (para 47). The above Oxt221 meets the claimed aliphatic oxetane compound cited in claims 1, 4, and 16, and the above filler and coupling agent meets the claimed additives cited in claims 8 and 9. Shichiri’90 further teaches that the polymerization initiator can also be an initiator that produces a Lewis acid when irradiated (para 37), which demonstrates that a Lewis acid is a suitable initiator for epoxy resins. Particularly, the initiator includes diphenyl-4-thiophenylsulfonium-hexafluoroantimonate (para 38), which qualifies as a Lewis acid (SbF6-).  The above also meets the claimed “thermal” cure initiator because Shichiri’90 teaches the curing occurs from light irradiating such as by sunlight (i.e. thermal radiation) or excimer laser (para 68) and may be heated simultaneously (para 71), which meets the “thermal” cure initiator.
Using the above teachings, if there is no filler, there is 78 wt% of hydrogenated bisphenol A diglycidyl ether, 19.6 wt% of Oxt 221, and 0.98 wt% of thermal initiator, which is within and meets the claimed range.
In the alternative, if it is found that the reference does not anticipated the claims, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the Lewis acid initiator, diphenyl-4-thiophenylsulfonium-hexafluoroantimonate, as the polymerization initiator in Example 5 sealing agent of Shichiri’90 because Shichiri’90 further teaches that the polymerization initiator can also be an initiator that produces a Lewis acid when irradiated (para 37), such as diphenyl-4-thiophenylsulfonium-hexafluoroantimonate (para 38), which demonstrates that a Lewis acid is a suitable initiator for epoxy resins.(“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
Shichiri’90 does not explicitly teach the claimed properties of water vapor transmission, initial transmission, and transmittance after 10 days.
However, as cited above and incorporated herein, Shichiri’90 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, within the claimed amounts of the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2).
Thus, one skilled in the art would have a reasonable expectation for the composition of Shichiri’90 to have the claimed water vapor, initial transmission, and transmittance properties of the claimed invention because Shichiri’90 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, with amounts within the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2 and 18, is/are rejected under 35 U.S.C. 103 as obvious over EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90), and in further view of WO 2012/060449 A to Nakamura et al. (hereinafter Nakamura).

Regarding claims 2 and 18, Shichiri’90 teaches a sealing agent in Example 5 comprising 80 parts  by weight of hydrogenated bisphenol A diglycidyl ether (YX8034), 20 parts by weight of Oxt 221 (i.e. 3-ethyl-3-{[(3-ethyl oxetane-3-yl)methoxy]methyl}oxetane), 1 parts by weight of (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate initiator, 0.2 parts of thioxanthone compound photosensitizer, 1 part by weight of silane coupling agent and a talc filler (Table 1, para 80 and 84). Shichiri’90 also teaches the filler of the sealing agent is an optional component as shown by Example 1 (para 80) and/or is preferably used in an amount of 0.3-3 parts by weight (para 47). The above Oxt221 meets the claimed aliphatic oxetane compound cited in claims 2 and 18.Shichiri’90 further teaches that the polymerization initiator can also be an initiator that produces a Lewis acid when irradiated (para 37), which demonstrates that a Lewis acid is a suitable initiator for epoxy resins. Particularly, the initiator includes diphenyl-4-thiophenylsulfonium-hexafluoroantimonate (para 38), which qualifies as a Lewis acid (SbF6-).  The above also meets the claimed “thermal” cure initiator because Shichiri’90 teaches the curing occurs from light irradiating such as by sunlight (i.e. thermal radiation) or excimer laser (para 68) and may be heated simultaneously (para 71), which meets the “thermal” cure initiator. Shichiri’90 
Using the above teachings, if there is no filler, there is 78 wt% of hydrogenated bisphenol A diglycidyl ether, 19.6 wt% of Oxt 221, and 0.98 wt% of thermal initiator, which is within and meets the claimed range.
Shichiri’90 further teaches that the composition may contain further epoxy compounds such as alicyclic epoxy compounds (para 36).
Shichiri’90 does not explicitly teach the cycloaliphatic epoxy compound cited in claim 2.
However, Nakamura teaches a cationic curable composition for optical applications comprising a cationic curable compound, and a cationic curing catalyst (See abstract, and para 10), wherein the cationic curable compound comprises epoxy compounds and oxetane compounds (para 27-28), which is the same field of use of cationic curable oxetane and epoxy compositions as cited above in Shichiri’90. Nakamura further teaches the epoxy compounds can be at least one alicyclic epoxy compound and a hydrogenated epoxy compound (para 40-41), wherein the alicyclic epoxy compound is 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane carboxylate (para 30), which meets the claimed cycloaliphatic epoxy compound. Nakamura also teaches the alicyclic epoxy compounds are preferred because they have good transparency and low color properties, and are excellent in light resistance. (para 40).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the alicyclic epoxy compound of Nakamura with the hydrogenated epoxy of Shichiri’00 because Nakamura teaches the same field of use of cationic curable oxetane and epoxy compositions as cited above in Shichiri’90, and Nakamura further teaches the alicyclic epoxy compounds are preferred because they have good transparency and low color properties, and are excellent in light resistance. (para 40).
Shichiri’90 does not explicitly teach the claimed water vapor transmission, initial transmission, and transmittance after 10 day.
However, as cited above and incorporated herein, the combination of Shichiri’90 and Nakamura teaches a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, within the claimed amounts of the claimed amount ranges cited by the Applicant, and Nakamura teaches the same cycloaliphatic epoxy resin as used in the Applicant’s example 2, with claimed amounts that overlap with the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri’00 having total light transmittance of at least 90% (para 60-62).
Thus, one skilled in the art would have a reasonable expectation for the composition taught by the combination of Shichiri’90 and Nakamura to have the claimed water vapor transmission, initial transmission, and transmittance after 10 day properties of the claimed invention because they teach a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, within the claimed amounts of the claimed amount ranges cited by the Applicant, and Nakamura teaches the same cycloaliphatic epoxy resin as used in the Applicant’s example 2, with overlapping amounts with the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri’00 having total light transmittance of at least 90% (para 60-62). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim(s) 17, is/are rejected under 35 U.S.C. 103 as obvious over EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90), as applied to claims 1 above, and further in view of US 5,981,616 A to Yamamura et al. (hereinafter Yamamura).

Regarding claim 17, Shichiri’90 teaches the composition cited in claim 1. Shichiri’90 further teaches a Lewis acid initiator may be used. (para 37).
Shichiri’90 does not explicitly teach the Lewis acid or Bronsted acid cure initiator cited in claim 17.
However, Yamamura teaches a photocurable resin composition comprising an oxetane compound, an epoxy compound, and a cationic photo-initiator (See abstract, col 2, ln 55-62), used in the field of photo-fabrication of three-dimensional objects (col 1, ln 5-9), which is in the same field of use of radiation curable oxetane and epoxy compositions as cited above in Shichiri’90. Yamamura further teaches the cationic photo-curable initiator is a compound capable of generating a molecule initiating cationic polymerization of oxetane and epoxy compounds through exposure through radiation (col 10, ln 6-13) such as Lewis acids having onium salts with M metal and X halogen atom (col 10, ln 24-29), which meets the claimed Lewis acid of metallic salts from halogen cited in claim 17. The above teaching demonstrates to one ordinarily skilled in the art that the Lewis acid of Yamamura would be suitable cationic photo-initiator for polymerization of oxetane and epoxy compounds by radiation exposure. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the Lewis acid of Yamamura as the Lewis acid photoinitiator of Shichiri’90 because Yamamura teaches the same field of use of radiation curable oxetane and epoxy compositions as cited above in Shichiri’90, and Yamamura further teaches the cationic photo-curable initiator such as the Lewis acid, is a compound capable of generating a molecule initiating cationic polymerization of oxetane and epoxy compounds through exposure through radiation (col 10, ln 6-13) which demonstrates to one ordinarily skilled in the art that the Lewis acid of Yamamura would be suitable cationic photo-initiator for polymerization of oxetane and epoxy compounds by radiation exposure. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claim(s) 19, is/are rejected under 35 U.S.C. 103 as obvious over EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90), and in further view of WO 2012/060449 A to Nakamura et al. (hereinafter Nakamura), as applied to claim 2 above, and further in view of US 5,981,616 A to Yamamura et al. (hereinafter Yamamura).

Regarding claims 19, the combination of Shichiri’90 and Nakamura teaches the composition cited in claim 2. Shichiri’90 further teaches Lewis acid initiators may be used. (para 37).
Shichiri’90 does not explicitly teach the Lewis acid or Bronsted acid cure initiator cited in claim 19.
However, Yamamura teaches a photocurable resin composition comprising an oxetane compound, an epoxy compound, and a cationic photo-initiator (See abstract, col 2, ln 55-62), used in the field of photo-fabrication of three-dimensional objects (col 1, ln 5-9), which is in the same field of use of radiation curable oxetane and epoxy compositions as cited above in Shichiri’90. Yamamura further teaches the cationic photo-curable initiator is a compound capable of generating a molecule initiating cationic polymerization of oxetane and epoxy compounds through exposure through radiation (col 10, ln 6-13) such as Lewis acids having onium salts with M metal and X halogen atom (col 10, ln 24-29), which meets the claimed Lewis acid of metallic salts from halogen cited in claim 17. The above teaching demonstrates to one ordinarily skilled in the art that the Lewis acid of Yamamura would be suitable cationic photo-initiator for polymerization of oxetane and epoxy compounds by radiation exposure. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the Lewis acid of Yamamura for the photoinitiator of Shichiri’90 because Yamamura teaches the same field of use of radiation curable oxetane and epoxy compositions as cited above in Shichiri’00, and Yamamura further teaches the cationic photo-curable initiator such as the Lewis acid, is a compound capable of generating a molecule initiating cationic polymerization of oxetane and epoxy compounds through exposure through radiation (col 10, ln 6-13) which demonstrates to one ordinarily skilled in the art that the Lewis acid of Yamamura would be suitable cationic photo-initiator for polymerization of oxetane and epoxy compounds by radiation exposure. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive in part.
On page 7-13, the Applicant argues none of the prior art of Shichiri’90, Shichiri’00, Ito, or Hartwig teaches the claimed listed thermal cure initiators. This is unpersuasive in part because, as cited above, Shichiri’90 teaches the Lewis acid initiator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766     

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766